
	

114 HR 5397 IH: Daniel J. Evans Olympic National Park Wilderness Act
U.S. House of Representatives
2016-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5397
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2016
			Mr. Reichert (for himself, Mr. Kilmer, Mr. Newhouse, Ms. DelBene, Mrs. McMorris Rodgers, Mr. Smith of Washington, Ms. Herrera Beutler, Mr. Larsen of Washington, Mr. McDermott, and Mr. Heck of Washington) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To redesignate the Olympic Wilderness as the Daniel J. Evans Wilderness.
	
	
 1.Short titleThis Act may be cited as the Daniel J. Evans Olympic National Park Wilderness Act. 2.Redesignation as Daniel J. Evans Wilderness (a)RedesignationSection 101(a) of the Washington Park Wilderness Act of 1988 (16 U.S.C. 1132 note; 102 Stat. 3961) is amended, in the second sentence, by striking Olympic Wilderness and inserting Daniel J. Evans Wilderness.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Olympic Wilderness shall be deemed to be a reference to the Daniel J. Evans Wilderness.
			
